UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-1851



SHAWNEEQUA M. GRAHAM,

                                             Plaintiff - Appellant,

          versus

UNITED STATES NUCLEAR REGULATORY COMMISSION;
IVAN SELIN, Chairman,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(CA-93-1808-DKC)


Submitted:   December 12, 1995            Decided:   January 4, 1996


Before MURNAGHAN, HAMILTON, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Shawneequa M. Graham, Appellant Pro Se. David Ira Salem, Assistant
United States Attorney, Baltimore, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting

Appellees' summary judgment motion in her employment discrimination

action. We have reviewed the record and the district court's opin-

ion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Graham v. United States Nuclear
Regulatory Comm'n, No. CA-93-1808-DKC (D. Md. Mar. 12, 1995). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2